Citation Nr: 1417432	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  10-39 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for injury lumbar spine injury with compression L-5 disc and narrowing L5-S1, currently evaluated as 40 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1988 to August 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for an increased rating of residuals of injury of lumbar spine with compression L-5 disc and narrowing L5-S1 (hereinafter "low back disability").


FINDING OF FACT

The Veteran's low back disability has not resulted in unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes of disc disease having a total duration of at least 6 weeks during the past 12 months.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for the Veteran's low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  Compliant VCAA notice was provided in a May 2009 letter issued prior to the decision on appeal.  Neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior cases law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

VA also has a duty to assist the Veteran in the development of the claim.  The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, VA treatment records, private treatment records and VA examination reports.  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).


II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. §§ 4.45, 4.59 (2013).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  However, once the maximum evaluation is assigned under a particular diagnostic code for limitation of motion, DeLuca no longer applies.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (implicitly holding that once a particular joint is evaluated at the maximum level in terms of limitation of motion, there can be no additional disability due to pain).  

Service connection for the Veteran's low back disability was granted in a 1999 rating decision.  At that time, the Veteran's disability was rated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285 and 5292.  Effective September 26, 2003, the rating schedule with respect to the spine was amended and Diagnostic Codes 5235 through 5243 were thereafter assigned to spine disabilities.  The Veteran filed the instant claim for an increased rating in May 2009.  As such, the Diagnostic Codes that were in effect prior to September 26, 2003 are not for application.  The Board will proceed to review the Veteran's service-connected lumbar spine disability under the new criteria.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

The General Rating Formula, in pertinent part, provides a 40 percent disability rating for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula.  Unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Id. at Note (5).

The General Rating Formula also provides at Note (1) that any associated objective neurologic abnormalities should be rated separately under an appropriate diagnostic code.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See Plate V, 38 C.F.R. § 4.71a. 

Diagnostic Code 5243 provides that intervertebral disc syndrome is to be rated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25. 

The IVDS Formula, in pertinent part, provides a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 38 C.F.R. § 4.71a.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, IVDS Formula, Note (1). 

Upon review of the record, the Board finds that an evaluation in excess of 40 percent for the Veteran's low back disability is not warranted.  The Veteran is currently in receipt of the maximum evaluation assignable for limitation of motion of the thoracolumbar spine under the General Rating Formula.  To warrant a higher evaluation, the evidence must establish that the Veteran suffers from unfavorable ankylosis of the thoracolumbar spine.  Such is clearly not shown by the evidence of record.  

In this regard, the Veteran's June 2009 VA spine examination revealed the Veteran was capable of full forward flexion and 12 degrees of extension.  Although there was limited lateral flexion and rotation, the examination clearly reveals that the Veteran's spine is not fixed.  Similarly, the June 2011 VA examination revealed 70 degrees of forward flexion, 20 degrees of extension, 25 degrees of lateral flexion and 30 degrees of rotation.  Again, these findings show the Veteran is able to bend and that his spine is not fixed.  Moreover, the June 2011 examiner specifically noted that no ankylosis was found.  

The Board has reviewed the VA treatment records and private treatment records in the claims file in conjunction with this claim and considered the Veteran's lay assertions as to the severity of his disability.  However, the Veteran does not contend, and there is no medical evidence of record showing, that he suffers from unfavorable ankylosis of his thoracolumbar spine.  Accordingly, an evaluation in excess of 40 percent is not warranted under the General Rating Formula.

Additionally, the Board has considered whether the Veteran has neurological manifestations of his lumbar spine disability that may be separately rated under an appropriate Diagnostic Code.  A May 2009 private examination note reflects that the Veteran complained of radicular symptoms.  On the June 2011 VA examination report, radiating pain to the Veteran's right leg and erectile dysfunction were reported.  However, in a September 2013 rating decision, the RO denied service connection for neuropathy to the lower extremities, service connection for a right leg condition and service connection for erectile dysfunction as secondary to the low back disability.  It was noted that the VA examiner concluded there were no clinical findings of peripheral neuropathy or radiculopathy and the 2011 electromyogram and nerve conduction studies were normal.  The examiner concluded that the lower extremity and erectile dysfunction disorders were not related to his back disability. See Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) ("[b]ifurcation of a claim generally is within the Secretary's discretion").  The Veteran has not appealed the September 2013 rating decision.  Accordingly, those issues are not before the Board, and symptomatology associated with such cannot be considered when evaluating the Veteran's lumbar spine disability under the General Rating Formula.  38 C.F.R. § 4.14 (the use of manifestations not resulting from service-connected disability for evaluating the service-connected disability is to be avoided).  No other neurological conditions have been reported.  As such, separate ratings for any neurological manifestations of the back disability are not warranted.

The Board has also considered whether an increased rating is warranted via application of the IVDS Formula.  The Veteran did report at his June 2011 VA examination that he had lost 4 weeks of work, in the last 12 months, due to his low back condition.  However, the evidence does not establish incapacitating episodes of IVDS requiring bed rest by a physician and treatment by a physician.  The Veteran's treatment records do reflect that he experienced chronic back pain that involved regular visits to a physician for steroid injections in 2009.  However, the records do not reflect physician-prescribed bed rest.  As such, the IVDS Formula cannot serve as a basis for an increased rating on the basis of incapacitating episodes.   

The Board concludes that the medical findings on examination and during treatment are of greater probative value than the Veteran's allegations regarding the severity of his low back disability.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for an evaluation in excess of 40 percent for the Veteran's low back disability.         

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria and the provisions of 38 C.F.R. § 4.40, 4.45, and 4.59 describe the Veteran's disability level and symptomatology, and the rating criteria provide for additional or more severe symptoms than currently shown by the evidence, based on ankylosis, incapacitating episodes and additional neurological impairment.  Indeed, the Veteran's range of motion during the course of the claim does not support the 40 percent rating presently assigned, as his forward flexion well exceeds 30 degrees.  Thus, the Board finds his disability picture is contemplated by the rating schedule, and the evaluation presently assigned adequately addresses his functional impairment.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

As a final matter, the Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such is raised by the record.  At his June 2011 VA examination, the Veteran reported working full time as a Corrections Officer.  Although the Veteran reportedly has missed some time from work due to his back pain, he has not contended and there is no evidence of record showing that that his back condition renders him unemployable.  Accordingly, a TDIU claim has not been raised, and no action pursuant to Rice is necessary. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to an increased rating for residuals of lumbar spine injury with compression L-5 and disc narrowing L5-S1 is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


